DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 10, 2022 was filed after the mailing date of the claim on February 21, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,259,085 B2. claims 1-20 of U.S. Patent No. US 11,259,085 B2 recite a species  within the genus. Therefore, though not identical in scope, claims 1-20 of the instant application is anticipated by claims 1-20 of the U.S. Patent No. US 11,259,085 B2.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. Pub. No. US 2018/0025750 A1 (Hereinafter referred to as “Smith”), in view of Garbow et al. Pub. No. US 2007/0136745 A1 (Hereinafter referred to as “Garbow”).
 	Regarding Claim 1, Smith discloses a method comprising: 

 	receiving, by a processing system of a web portal including at least one processor, a request from a user, wherein the request identifies a plurality of items of source content (see figure 9 and paragraph [0045]: where executable code 140 receives a first user input selecting video content 131 including an actor. The user input may select video content 131 to play on an entertainment device, such as a home DVD player or an internet-connected gaming system. In one implementation, the user input may select video content 131 to stream, such as a television show or movie to stream from an online subscription service, or a digital video content to stream from an online library of video contents owned by the viewer.), and wherein the request indicates that the user would like to generate synthesized content from the plurality of items of source content (see figure 9 and paragraph [0052]: At 907, executable code 140 creates a personalized video content by featuring the selected person in the video content using the performance data. In one implementation, the personalized video content may be a new video content created using the performance data. For example, performance data database 135 may include performance data for an actor, and a video content producer may create a new video content featuring the actor using the performance data. Creation of a new video content using stored performance data may enable a production company that owns the rights to an actor's image and likeness to create, for example, a sequel to a movie that featured the actor, create video content featuring a younger version of the actor based on the performance data, create new video content after the actor has retired from acting or is deceased, etc. In one implementation, performance data may be used to include a younger version of an actor in a video content, such as in a flashback scene, so the same actor portrays the younger version of the character in the flashback.);
	generating, by the processing system, the synthesized content using the plurality of items of source content (see figure 9 and paragraph [0055]: Method 900 continues at 908, where executable code 140 displays the personalized video content on user device 190. In some implementations, executable code 140 may display the personalized video content on display device 180, user device 190, or a combination of display device 180 and user device 190.)
	Smith fails to explicitly disclose:
 retrieving, by the processing system of the web portal, a plurality of sets of permissions, wherein each set of permissions of the plurality of sets of permissions is associated with one item of source content of the plurality of items of source content; 
determining, by the processing system of the web portal, whether the request can be satisfied, based on the plurality of sets of permissions; and 
automatically generating, by the processing system of the web portal, the synthesized content using the plurality of items of source content, when the request can be satisfied based on the plurality of sets of permissions.  
In analogous art, Garbow discloses:

 	retrieving, by the processing system of the web portal, a plurality of sets of permissions, wherein each set of permissions of the plurality of sets of permissions is associated with one item of source content of the plurality of items of source content (see paragraph [0010]: brokering service is capable of responding to requests for selected rulesets for different individuals by communicating the rulesets to various requesting entities. Note. Each ruleset is used to restrict the incorporation of likeness data associated with an associated individual into media presentations, typically through the inclusion of one or more rules configured to define conditions under which the likeness data for the associated individual may or may not be incorporated into a media presentation. In addition, see paragraph [0057]); 
 	determining, by the processing system of the web portal, whether the request can be satisfied, based on the plurality of sets of permissions (see paragraph [0096]: the rules in the ruleset associated with the current user are applied to the character attributes for the character, and, if appropriate, the media attributes for the media template, to determine whether assignment of the current user to the character is permitted. In addition, see paragraphs [0056] and [0094]); and 
 	automatically generating, by the processing system of the web portal, the synthesized content using the plurality of items of source content, when the request can be satisfied based on the plurality of sets of permissions ( paragraph [0034]: based on each user's ruleset, a personalized commercial may be created for each user using the same media template, with character replacement being controlled by the ruleset of each user and of those in his or her buddy list. The process may be automated, so that each commercial will systematically choose character replacement based on the defined rules in the user's ruleset and buddy lists. Each user is therefore presented with commercials in which he or she is shown as a character in the commercials.).  
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Smith with the 

teaching as taught by Garbow in order to enable users to control the manner in which 

their likeness may be incorporated into various types of media content using character 

replacement, thereby improving the realism of character replacement, as well as open 

up new applications in software technology.

 	Regarding Claim 2, Smith in view of Garbow teach the method as discussed in the rejection of claim 1. Garbow further teaches wherein the plurality of items of source content comprises: a first video scene depicting a first individual (see figure 13 and paragraph [0106]); and a likeness of second individual, wherein the request indicates that the likeness of the second individual is to replace the likeness of the first individual in the first video scene (see figure 13 and paragraph [0108]).  

 	Regarding Claim 3, Smith in view of Garbow teach the method as discussed in the rejection of claim 2. Garbo further teaches wherein the first video scene comprises a video sequence extracted from at least one of: a movie, an episode of a television program, a commercial, an educational video, and an amateur video footage (see figure 13 and paragraph [0106]).  

	Regarding Claim 4, Smith in view of Garbow teach the method as discussed in the rejection of claim 2. Garbow further teaches wherein the plurality of items of source content further comprises an audio component (see paragraphs [0067] and [0121]).  

 	Regarding Claim 5, Smith in view of Garbow teach the method as discussed in the rejection of claim 4. Smith further teaches wherein the audio component comprises at least one selected from the group of: a vocal track, a musical score, a song, and a sound effect (see paragraphs [0021 and [0054]). 
 	Regarding Claim 6, Smith in view of Garbow teach the method as discussed in the rejection of claim 2. Smith further teaches wherein the plurality of items of source content further comprises a special effect (see paragraphs [0021 and [0054]). 

 	Regarding Claim 7, Smith in view of Garbow teach the method as discussed in the rejection of claim 2. Garbow further teaches wherein a first set of permissions of the plurality of sets of permissions specifies a threshold rating (see paragraph [0116]), and wherein the likeness of the second individual is not permitted to be synthesized with video scenes having ratings that are higher than the threshold rating(see paragraph [0116]) .  

 	Regarding Claim 8, Smith in view of Garbow teach the method as discussed in the rejection of claim 2. Garbow further teaches wherein a first set of permissions of the plurality of sets of permissions specifies a genre of video scenes in which the likeness of the second individual is not permitted to be used (see paragraph [0121]).  .  

 	Regarding Claim 9, Smith in view of Garbow teach the method as discussed in the rejection of claim 2. Garbow further teaches wherein a first set of permissions of the plurality of sets of permissions specifies that the likeness of the second individual is not permitted to be used in scenes that express values not aligned with personal beliefs of the second individual (see paragraphs [0053] and [0058]). 

	Regarding Claim 10, Smith in view of Garbow teach the method as discussed in the rejection of claim 1. Garbow further teaches wherein the each set of permissions defines at least one limit on a usage of the one item of source content (see paragraph [0070]).   

	Regarding Claim 11, Smith in view of Garbow teach the method as discussed in the rejection of claim 1. Garbow further teaches wherein the determining comprises: determining, by the processing system, whether the plurality of items of source content can be combined as indicated in the request and in a manner that respects the plurality of sets of permissions (see paragraphs [0117]-[0120]).   
.  
	Regarding Claim 15, Smith in view of Garbow teach the method as discussed in the rejection of claim 1. Smith further teaches obtaining, by the processing system and subsequent to the generating, an approval of the synthesized content from at least one individual associated with at least one item of source content of the plurality of items of source content (see paragraph [0035]) .
 
	Regarding Claim 16, Smith in view of Garbow teach the method as discussed in the rejection of claim 15. Smith further teaches wherein the at least one individual is an owner of the at least one item of source content (see paragraph [0045]).
 
	Regarding Claim 17, Smith in view of Garbow teach the method as discussed in the rejection of claim 15. Smith further teaches wherein the at least one individual is an individual depicted in the at least one item of source content (see paragraph [0056]).  

Regarding Claim 18, Smith in view of Garbow teach the method as discussed in the rejection of claim 1. Smith further teaches wherein at least one item of source content of the plurality of items of source content is created by the user (see paragraph [0056]).  

Regarding Claim 19, the claim is directed toward embody the method of claim 1 in a “non-transitory computer readable storage medium”. It would have been obvious to embody the procedures of Smith in view of Garbow discussed with respect to claim 1 in a “non-transitory computer readable storage medium” in order that the instructions could be automatically performed by a processor.

 	Regarding Claim 20, Smith in view of Garbow a device (see Smith Figure 1, Media Device 1, and  Garbow paragraph [0040]: apparatus 40) comprising: a processing system including at least one processor (see Smith Figure 1, processor 120, and Garbow paragraph [0041]: apparatus central processing unit (CPU) 42)  and a non-transitory computer-readable medium storing instructions which, when executed by the processing system (see  Smith Figure 1, memory 130, executable code 140, and  Garbow paragraph [0041]: a memory 44, which may represent the random access memory (RAM) devices), cause the processing system to perform operations, the operations comprising ( see Garbow paragraph [0046]: Program code typically comprises one or more instructions that are resident at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors in a computer, cause that computer to perform the steps necessary to execute steps or elements embodying the various aspects of the invention) with respect to the discussion of claim 1. 

7.	Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. Pub. No. US 2018/0025750 A1 (Hereinafter referred to as “Smith”), in view of Garbow et al. Pub. No. US 2007/0136745 A1 (Hereinafter referred to as “Garbow”), further in view Mcintire et al. Pub. No. US 2014/0223475 A1 (Hereinafter referred to as “Mcintire”).

Regarding Claim 12, Smith in view of Garbow teach the method as discussed in the rejection of claim 1. 
Smith in view of Garbow fail to teach:
wherein the generating comprises: applying, by the processing system, a deep learning algorithm to the plurality of items of source content in order to combine the plurality of items of source content.  
In analogous art, Mcintire discloses:
wherein the generating comprises: applying, by the processing system, a deep learning algorithm to the plurality of items of source content in order to combine the plurality of items of source content (see paragraph [0204]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Smith in view of 

Garbow in with the teaching as taught by Mcintire order to facilitate creation of an annotated media stream by a user includes receiving the media stream from the user, thereby maximizing the potential revenue opportunity represented by their viewing audiences.

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. Pub. No. US 2018/0025750 A1 (Hereinafter referred to as “Smith”), in view of Garbow et al. Pub. No. US 2007/0136745 A1 (Hereinafter referred to as “Garbow”), in view Mcintire et al. Pub. No. US 2014/0223475 A1 (Hereinafter referred to as “Mcintire”) further in view Salavon et al. Pub. No. US 2019/0171908 A1(Hereinafter referred to as “Salavon”).

Regarding Claim 13, Smith in view of Garbow and Mcintire teach the method as discussed in the rejection of claim 12. 
Smith in view of Garbow and Mcintire fail to teach:
wherein the deep learning algorithm comprises a generative neural network architecture.  
In analogous art, Salavon discloses:
wherein the deep learning algorithm comprises a generative neural network architecture (see paragraph [0003]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Smith in view of 

Garbow and Mcintire in with the teaching as taught by Salavon order to produce visual 

effects by improving the quality of an input image, or creating an artistic rendering of the 

input image.


	Regarding Claim 14, Smith in view of Garbow, Mcintire and Salavon teach the method as discussed in the rejection of claim 13. Salavon further teaches wherein the generative neural network architecture comprises at least one selected from the group of: a variational autoencoder and a generative adversarial network (see paragraph [0003]).  
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424